Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 10/28/2020, amending claim(s) 41, 250, 252, and 258; claims 1-40, 42-249, 251, 253-257 are cancelled. Application is PRO 62/266,295 12/11/2015, PRO 62/264,595 12/08/2015.
Claim 41, is amended BY EXAMINER’S AMENDMENT.
Information Disclosure Statement
The information disclosure statements submitted on 10-28-2020, 12-29-2020, have been considered by the office and made of record in the application file.
35 USC § 101 Rejection Withdrawn
In view of updated Office guidance, consistent with the Examiner’s findings regarding withdrawal of 101 rejections the totality of the claims, the current claims just as the claims examined in Final Action sent on 04-24-2019 and associated with said withdrawal, associated with the abstract idea directed to methods of organizing human activity, but representing more than the abstract idea by the claims novel employment of respective wireless beacons installed on a respective POP displays, the respective wireless beacons and the respective POP displays having a respective location that is initially an unknown location, the respective wireless beacon associated with a respective unique identifier of the respective POP display, the respective wireless beacon includes a sub-gigahertz beacon radio that transmits a respective wireless signal of radio frequency (RF) waves, the respective wireless signal including a respective data packet that comprises the respective unique identifier of the respective POP display, the respective wireless beacon transmits the respective data packet, via the beacon sub-gigahertz 
35 USC § 103 Rejection Withdrawn
Prior art of record: Fernandez (9,928,536), and Kostka (US 9,202,245) are withdrawn pursuant to Allowable Subject Matter.
Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Sunjeev S. Sikand on 24 February 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:
1-40. (Canceled)

41.	(Currently Amended)  A point of purchase (POP) display system, comprising:
a plurality of  POP displays located at a selected retail location, and distributed within the selected retail location;
a plurality of wireless beacons, wherein: 
a respective wireless beacon is installed on a respective POP display, the respective wireless beacon and the respective POP display having a respective location that is initially an unknown location,

the respective wireless beacon includes a sub-gigahertz beacon radio that transmits a respective wireless signal of radio frequency (RF) waves, the respective wireless signal including a respective data packet that comprises the respective unique identifier of the respective POP display,
the respective wireless beacon transmits the respective data packet, via the beacon sub-gigahertz radio, by broadcasting the respective wireless signal below a 1 GHz frequency band;
a mobile device including a software package installed thereon, wherein the software package comprises a mobile application and a software developer kit (SDK) to assess a respective signal strength based on the respective data packet;
a plurality of wireless network gateways located at the selected retail location with a respective known location within the selected retail location, the plurality of wireless network gateways including:
a processor; 
a wireless transceiver coupled to the processor; and
a memory coupled to the processor that stores instructions, wherein execution of the instructions by the processor configures the plurality of wireless network gateways to implement functions to:
receive, via the wireless transceiver, the respective data packet that comprises the respective unique identifier of the respective POP display in the respective wireless signal from the respective wireless beacon;
wherein execution of the instructions by the processor configures one or more of the plurality of wireless network gateways to:
assess, through the software package installed on the mobile device, the respective signal strength of the respective wireless signal between each of the plurality of wireless network gateways and the respective wireless beacon installed on the respective POP display based on the respective data packet;

calculate or cause the remote server to calculate the respective location to change the initially unknown location of the respective wireless beacon and the respective POP display to a known position within the selected retail location based on: (i) the respective known location of each of the wireless network gateways, and (ii) the respective distance between the respective wireless beacon installed on the respective POP display and each of the plurality of wireless network gateways.

42-257. (Canceled)

258. 	(Previously Presented) The POP display system of claim 41, further comprising the remote server, wherein:
execution of the instructions by the processor configures the one or more of the plurality of wireless network gateways to transmit, to the remote server: (i) the assessed respective signal strength of between each of the plurality of wireless network gateways and the respective wireless beacon installed on the respective POP display, (ii) the respective unique identifier of the respective POP display, and (iii) a respective gateway identifier of each of the plurality of wireless network gateways; and
in response to receiving the transmission from the one or more of the plurality of wireless network gateways, the remote server:
retrieves the respective known location associated with the respective gateway identifier of each of the plurality wireless network gateways, 
determines the respective distance between the respective POP display and each of the plurality of wireless network gateways based on the assessed respective signal strength between each of the plurality of wireless network 
calculates the respective location to change the initially unknown location of the respective wireless beacon and the respective POP display to the known position within the selected retail location based on: (i) the retrieved respective known location of each of the wireless network gateways, and (ii) the respective distance.	

Allowable Subject Matter
Claim(s) claim(s) 41, and 258 are allowed.

The following is an examiner’s statement of reasons for allowance:

Prior art(s) include:
Prior art reference(s) NPL, Dahlgren, and US Patent Applications, Fernandez (9,928,536), and Kostka (US 9,202,245) generally disclose the triangulating an unknown distance value and the use of beacons with unique identifiers, but do not teach “a respective wireless beacon is installed on a respective POP display, the respective wireless beacon and the respective POP display having a respective location that is initially an unknown location, the respective wireless beacon is associated with a respective unique identifier of the respective POP display, the respective wireless beacon includes a sub-gigahertz beacon radio that transmits a respective wireless signal of radio frequency (RF) waves, the respective wireless signal including a respective data packet that comprises the respective unique identifier of the respective POP display, the respective wireless beacon transmits the respective data packet, via the beacon sub-gigahertz radio, by broadcasting the respective wireless signal below a 1 GHz frequency band; a mobile device including a software package installed thereon, wherein the software package comprises a mobile application and a software developer kit (SDK) to 
Therefore independent claims 41, and dependent claim(s) 258 is allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682


/GAUTAM UBALE/Primary Examiner, Art Unit 3682